TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00333-CV



              Elias De La Garza d/b/a Elias De La Garza Insurance, Appellant

                                                   v.

 Texas Department of Insurance and Commissioner of Insurance Mike Geeslin, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-10-000643, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on August 2, 2010. On

August 30, 2010, appellant was notified that no clerk’s record had been filed due to his failure to pay

or make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by September 9, 2010. Appellant has not filed a status report or otherwise

indicated that he has arranged for preparation of the clerk’s record.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay the clerk’s fee for preparing the record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b). Because appellant has failed to pay or make arrangements to pay the

clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                            __________________________________________

                                            Diane M. Henson, Justice

Before Chief Justice Jones, Justices Patterson and Henson

Dismissed for Want of Prosecution

Filed: October 8, 2010




                                               2